     Case 3:19-cv-02098-L-DEB Document 166 Filed 09/15/21 PageID.2909 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CENTENO,                                            Case No.: 3:19-cv-2098-L-DEB
12                                      Plaintiff,
                                                         ORDER DENYING PLAINTIFF’S
13   v.                                                  MOTION FOR LEAVE TO FILE A
                                                         SECOND AMENDED COMPLAINT
14   CITY OF CARLSBAD, et al.
                                                         [ECF 139]
15                                  Defendants.
16
           Pending before the Court is Plaintiff’s motion for leave to file a second amended
17
     complaint. Defendants opposed, and Plaintiff replied. The Court decides the matter
18
     without oral argument. Civ. L. R. 7.1. For the reasons stated below, the Court DENIES
19
     the motion.
20
           The Court set March 30, 2020, as the deadline to file motions to amend. (ECF 33).
21
     Plaintiff filed the current motion on June 18, 2021, almost 15 months after the deadline.
22
     (ECF 139). He must therefore show “good cause” to amend the scheduling order. See
23
     Fed. R. Civ. P. 16; Johnson v. Mammoth Recreations, 975 F.2d 604, 608 (9th Cir. 1992).
24
           “Good cause” exists if a party can demonstrate the schedule could not have been
25
     met despite their diligence. Johnson, 975 F.2d at 609. A court must consider “whether the
26
     moving party knew or should have known the facts and theories raised by the amendment
27
     in the original pleading.” AmerisourceBergen Corp. v. Dialysist West, Inc., 465 F.3d 946,
28

                                                     1
                                                                                3:19-cv-2098-L-DEB
     Case 3:19-cv-02098-L-DEB Document 166 Filed 09/15/21 PageID.2910 Page 2 of 2



 1   953 (9th Cir. 2006) (internal quotations omitted). “Carelessness is not compatible with a
 2   finding of diligence and offers no reason for a grant of relief.” Johnson, 975 F.2d at 609.
 3          Plaintiff seeks leave to add an Americans with Disabilities Act claim against
 4   Defendants. (ECF 139). The proposed claim relates to the same April 27, 2019, police
 5   incident at issue in this excessive force lawsuit. Id. There is no doubt Plaintiff knew about
 6   the facts that support the ADA claim (e.g., the officers’ conduct during the arrest and his
 7   disability) long before the deadline in the scheduling order. And ignorance about the law,
 8   carelessness, or inaction does not show “good cause.”1 Johnson, 975 F.2d at 609.
 9          Plaintiff failed meet his burden. The Court therefore DENIES his motion. See
10   Zivkovic v. S. California Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002) (“if the party
11   seeking the modification was not diligent, the inquiry should end and the motion to
12   modify should not be granted.”) (internal quotation marks and citation omitted).
13          IT IS SO ORDERED.
14   Dated: September 15, 2021
15
16
17
18
19
20
21
22
23
24
25
26
27
     1
      Plaintiff relies on his counsel’s recent research on Ninth Circuit law that supports an ADA claim in the
28   arrest context.

                                                         2
                                                                                            3:19-cv-2098-L-DEB
